Title: To George Washington from David Brooks, 10 August 1783
From: Brooks, David
To: Washington, George


                        
                            Sir,
                            Newburgh, August 10th 1783.
                        
                        Of the articles which Your Excellency has specified in your Letter of this date, we can supply from the store
                            as follows, viz.
                        320 Uniform Coats blue faced red
                        
                             20 white faced blue, for Music
                        
                        340 Coats
                        500 Vests
                        500 Wn Overalls (good)
                         1000 pairs stockings,
                        500 pairs socks,
                        500 Milled Caps,
                        500 pair Mitts,
                        500 shirts
                         1500 pair shoes (good) &
                        150 Watch Coats, such as the one I send here with.
                        There will then be lacking,
                        160 Coats
                        500 pair of Breeches,
                        500 Shirts &
                        350 Watch Coats.
                        Some of these Articles, I doubt not, can be furnished from the store in philadelphia. And I am persuaded the
                            remainder can be purchased on moderate terms.
                        I shall communicate your Excellency’s Letter to the Cloathier General by the Very first opportunity, and I
                            flatter myself every thing will be ready by the time they are wanted.
                        As we have plenty of good blankets in store, I would propose that the remainder of the Watch-Coats should be
                            made of Blankets; but as we have been such bad paymasters in time past, we shall be at a loss instantly to collect Workmen
                            who will trust us. If a number of Taylors from the troops could be obtained for this purpose, I can find a faithful
                            Workman to cut out the garments & oversee the Work.
                        As no certain opportunity of Conveyance can be had until next post, if your Excellency should think this
                            would delay the Business too long, I have to request that the Quarter Master General may be directed to furnish an Express
                            for this purpose. I am, with the greatest Respect & Esteem, Your Excellencys most Obedt Servant,
                        
                            D. Brooks,
                            Asst Clo. Gen.
                        
                    